840 So.2d 354 (2003)
Phillip ADLINGTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2555.
District Court of Appeal of Florida, Fourth District.
March 5, 2003.
Rehearing Denied April 16, 2003.
Phillip Adlington, Raiford, pro se.
Charlie Crist, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order of the trial court denying appellant's motion to correct an illegal sentence on the authority of Bover v. State, 797 So.2d 1246, 1248-49 (Fla. 2001), which held that "if a habitual offender sentence is imposed when, as a matter of law, the defendant was not subject to habitualization, the resulting habitual offender sentence can be corrected as illegal provided the error is apparent from the face of the record." (citation omitted) (emphasis added). Here, the error alleged is not apparent on the face of the record.
WARNER, KLEIN and GROSS, JJ., concur.